

117 HR 5341 IH: Save Our Forests Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5341IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Panetta (for himself and Mr. Moore of Utah) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo fill vacancies for Forest Service recreation management and planning staff in National Forests and Grasslands, and for other purposes.1.Short titleThis Act may be cited as the Save Our Forests Act of 2021.2.FindingsCongress finds the following:(1)Between 2016 and 2020, on average, 89 percent of wildfires in the United States have been human-caused.(2)Human-caused fires tend to occur in or near the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)), where there is a greater risk to people and communities and a higher cost to suppress fires.(3)The wildland-urban interface is the fastest-growing land use type in the United States, posing challenges for fire management and suppression.(4)Over the last 10 years, an annual average of 62,805 wildfires have impacted 7,516,855 acres. In 2020, 58,950 wildfires impacted 10,122,336 acres nationwide. Approximately 70 percent of this acreage impacted Federal land, of which 48 percent (or 4,800,000 acres) was on National Forest System land.(5)Additionally, visitation at National Forests has increased, while staffing has declined. Notably, in fiscal year 2020, the Forest Service estimated 168.2 million National Forest recreation visits, an increase of over 18.2 million recreation visits from 2019, which amounts to a 12.1 percent increase.(6)The Forest Service continues to suffer from chronic staffing shortages, with several National Forests and Grasslands struggling to maintain their acreage with insufficient recreation management and planning staff.3.Filling Forest Service recreation management staff vacancies(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall fill vacancies in National Forests and Grasslands for Forest Service recreation management and planning staff, including recreation technicians, recreation officers, and natural resource managers.(b)PriorityIn seeking to fill vacancies under subsection (a), the Secretary shall prioritize filling vacancies in National Forests and Grasslands that—(1)are at high or very high risk of wildfires; and(2)are located in or near the wildland-urban interface.(c)Training and certification as a Forest Protection OfficerThe Secretary may provide the opportunity for any individual who fills a vacancy pursuant to subsection (a) to receive training and certification as a Forest Protection Officer.(d)Authorization of appropriations(1)In generalIn addition to other funds that may be available to the Forest Service for the purposes specified in this section, there is authorized to be appropriated to carry out this section $46,000,000 for each of fiscal years 2022 and 2023.(2)Administrative expensesOf the amounts available under paragraph (1) for each fiscal year, not more than 3 percent may be used for administrative expenses incurred in carrying out this section.